UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted July 21, 2005*
                              Decided July 21, 2005

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-1052

HOMER CALHOUN, JR.,                             Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Central
                                                District of Illinois
      v.
                                                No. 03-1029
MITSUBISHI MOTORS NORTH
AMERICA, INC.,                                  Michael M. Mihm,
    Defendant-Appellee.                         Judge.


                                     ORDER

    Homer Calhoun, Jr. is an African-American man who was employed at
Mitsubishi Motors’ plant in Normal, Illinois from September 2000 until he was fired
in April 2003. Calhoun filed suit under Title VII, 42 U.S.C. § 2000e, et seq.,
alleging that he was harassed and eventually fired because of racial discrimination.
The district court granted summary judgment in favor of Mitsubishi for a number of
reasons, including that some of Calhoun’s claims were untimely and others were
barred by a settlement agreement in a previous class action lawsuit, that he failed
to present any direct evidence of discrimination, and that he failed to establish a
prima facie case of discrimination under the indirect burden-shifting method
described in McDonnell-Douglas Corp. v. Green, 411 U.S. 792 (1973).


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 05-1052                                                                 Page 2

   Calhoun appeals, but his brief is simply a photocopy of his complaint in the
district court with a new cover page. Even a pro se litigant like Calhoun must
identify a basis for overturning the district court’s judgment and support his
argument with citations to the record and relevant legal authority. See Anderson v.
Hardman, 241 F.3d 544, 545 (7th Cir. 2001); FED. R. APP. P. 28(a)(9). Calhoun has
provided no cognizable argument and, accordingly, his appeal is DISMISSED.